 Case 3:20-cv-00411-SPM Document 14 Filed 03/19/21 Page 1 of 4 Page ID #44




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS

 MAURICE DEWS,

               Petitioner,

 v.                                                     Case No. 20-CV-411-SPM

 ERIC WILLIAMS,

               Respondent.

          Petitioner Maurice Dews, a federal prisoner incarcerated at FCI-Greenville,

filed this habeas corpus action pursuant to 28 U.S.C. § 2241. He claims that pursuant

to the U.S. Supreme Court’s recent decision in Davis v. United States, __ U.S. _ 2019,

139 S.Ct. 2319 (June 24, 2019), his conviction and sentence for aggravated assault

while armed should be vacated.

          This case is now before the Court for preliminary review of the Petition

pursuant to Rule 4 of the Federal Rules Governing Section 2254 Cases in United

States District Courts, which provides that upon preliminary consideration by the

district judge, “[i]f it plainly appears from the petition and any attached exhibits that

the petitioner is not entitled to relief in the district court, the judge must dismiss the

petition and direct the clerk to notify the petitioner.”2



 2   Rule 1(b) gives this Court the authority to apply the rules to other habeas corpus cases.
 Case 3:20-cv-00411-SPM Document 14 Filed 03/19/21 Page 2 of 4 Page ID #45




      On November 11, 2011, Dews pled guilty to five arson crimes and four charges

of aggravated assault while armed. See United States v. Dews, Case No. 2011-CF3-

012693 (D.C. Super. Ct.). On March 12, 2012, Dews was sentenced to aggregating 25

years imprisonment to be served in the Federal Bureau of Prisons.

      On April 30, 2012, Dews filed an appeal to the District of Columbia Court of

Appeals, which was dismissed as untimely. See Dews v. United States, App. No. 597.

In February 2013, Dews sent a letter to the Court, which was deemed to be a pro se

§23-110 motion. On September 17, 2013, the Court denied the §23-110, finding that

the conviction and sentence were not flawed by ineffective assistance of counsel

(“IAC”). At that time, the Court also agreed to revitalize Dews’ appeal. On June 13,

2014, the Court of Appeals affirmed the trial court’s judgment of conviction.

      On February 3, 2015, Dews filed a pro se motion/petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254 where he alleged ineffective assistance of trial

counsel; ineffective assistance of appellate counsel, pre-plea allegations of ineffective

assistance of counsel; and, disregard of Dews’ mental health issues insofar as they

could have mitigated his liability and/or sentence Dews v. United States, 15-cv-164

(D.C. Dist. Ct.). On December 16, 2015, the D.C. District Court dismissed this matter

as it lacked meritorious issues for appellate review. Notwithstanding the foregoing,

the Court noted that for purposes of § 2254, the local courts of the District of Columbia

are considered state courts. Milhouse v. Levi, 548 F.2d 357 (D.C Cir. 1976).

      A federal prisoner is generally limited to one postconviction challenge by way

of a motion under 28 U.S.C. § 2255; however, Dews is a “state” prisoner. A District of

Columbia offender who has been convicted in and sentenced by the Superior Court
 Case 3:20-cv-00411-SPM Document 14 Filed 03/19/21 Page 3 of 4 Page ID #46



ordinarily must present challenges to his conviction and sentence by motion under

D.C. Code § 23-110(a) in the Superior Court. See Head v. Wilson, 792 F.3d 102 (D.C.

Cir. 2015)(“Section 23-110 establishes the procedure by which a person sentenced by

the superior court can seek collateral review of his conviction or sentence.”). Once the

state prisoner has exhausted D.C. Code § 23-110, there is a procedure for filing a

motion for writ of habeas corpus under § 2254. Dews followed that procedure and filed

his claim accordingly. If he wants to bring another appeal, he needs to consult with

D.C. Code § 23-110 for if and how he can do so.

                                     Disposition

      For the foregoing reasons, the Petition for Writ of Habeas Corpus under 28

U.S.C. § 2241 (Doc. 1) is DISMISSED with prejudice.

      It is not necessary for Petitioner to obtain a certificate of appealability for an

appeal from this petition brought under § 2241. Walker v. O'Brien, 216 F.3d 626, 638

(7th Cir. 2000). If Petitioner wishes to appeal this dismissal, he may file a notice of

appeal with this Court within the time allotted in Fed. R. App. P. 4(a)(1)(B). A motion

for leave to appeal in forma pauperis should set forth the issues he plans to present

on appeal. See Fed. R. App. P. 24(a)(1)(C). If he does choose to appeal and is allowed

to proceed IFP, he will be required to pay a portion of the $505.00 appellate filing fee

in order to pursue his appeal (the amount to be determined based on his prison trust

fund account records for the past six months) irrespective of the outcome of the

appeal. See Fed. R. App. P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547

F.3d 724, 725-26 (7th Cir. 2008). A timely motion filed pursuant to Federal Rule of

Civil Procedure 59(e) may toll the appeal deadline.
Case 3:20-cv-00411-SPM Document 14 Filed 03/19/21 Page 4 of 4 Page ID #47



   The Clerk is DIRECTED to close this case and enter judgment accordingly.

   IT IS SO ORDERED.

   DATED: March 19, 2021


                                       s/ Stephen P. McGlynn
                                       STEPHEN P. McGLYNN
                                       United States District Judge
